UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1;    4:11-cv-02488-RBH;   4:12-cv-01042-RBH;
4:12-cv-03246-RBH)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Edward Chestnut seeks to appeal the district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)       (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies     this      standard      by       demonstrating       that

reasonable      jurists    would     find   that      the      district    court’s

assessment      of   the   constitutional       claims         is   debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both    that   the   dispositive        procedural      ruling   is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Chestnut has not made the requisite showing.                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with   oral   argument     because      the    facts   and   legal




                                       2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3